DETAILED ACTION
The applicant’s amendment filed on November 22, 2021 has been acknowledged. Claims 1-17, as amended, are currently pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8-12 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferlitsch et al. (US 2010/0281188 A1) hereafter Ferlitsch, in view of Hasiewicz et al. (US 2004/0243636 A1) hereafter Hasiewicz, further in view of Raun et al. (US 2003/0019152 A1) hereafter Raun, further in view of Lin et al. (US 2015/0046425 A1) hereafter Lin, further in view of Gilad-Bachrach et al. (WO 2016/118206 A2) hereafter Gilad.
As per claim 1, Ferlitsch discloses a system for maintenance schedule modification on a plurality of target assets (TAs) (As stated in the applicant’s originally filed specification paragraph [0064] “The term target asset will be used generically to refer to a single piece of equipment (e.g., a motor or gear) or to more complex equipment having plurality of components”) of an equipment network (Page 3, paragraphs [0070]-[0073]; discloses that the system predicting or making suggestions/recommendations for modifying the maintenance schedule on a plurality of components), comprising:
	the server (Page 6, paragraph [0110]; discloses software executed by a processor) configured to:
		(i) retrieve maintenance history and equipment parameters associated a TA from the equipment network (Page 3, paragraph [0072]; discloses that the system retrieves and compares the maintenance data including maintenance history to determine and suggest/recommend maintenance schedules. Page 2, paragraph [0061] and Page 3, paragraph [0062]; discloses that the system also tracks equipment parameters such as the usage data, climate data, time data, event data and error data),
		(ii) process the maintenance history and in conjunction with analytics from the machine learning module to produce model operation profile of expected behavior for the TA and using the software to compare current behavior of the TA with the 
		(iii) identify equipment parameters and wear mechanisms affecting the TA to determine degree of wear of the TA and conduct to usage intensity factor analytics (UIFA) and analytics from the machine learning module to compare sensed usage data with model baseline data of the TA to calculate usage intensity of the TA (Page 2, paragraph [0061] and Page 3, paragraphs [0062] and [0072]; discloses that the system calculates the usage information based on the collected maintenance history and equipment parameters. Page 6, paragraph [0107]; discloses that the system indicates the amount of usage. Page 6, paragraph [0108]; discloses that the system calculates the average usage, this is done to compare the devices. In this case there is a baseline from the average and compared to a threshold to determine or identify outlying devices. 
Ferlitsch discloses a type of usage intensity, however it is not explicit to “usage intensity factor analytics”. Looking to the applicant’s specification paragraph [0076] and Figure 10, this is a form of analyzing the usage data to determine how intensively the equipment has been used. Looking at Figure 10 a target asset is selected, which is shown in Ferlitsch, a baseline is calculated for the components identified again which is shown in Ferlitsch. The usage is measured actively, it is then compared to the based line to identify anomalies or outliers again as shown in Ferlitsch, all of which is shown above. As such this appears to be merely a name given to the usage calculations which are already known. The applicant’s specification further outlines that this can be tailored to the specific equipment such as rotational speeds as shown in paragraph [0084]. Ferlitsch again establish this type of measurement, as it determines the amount of energy usage for a particular device as shown on page 6, paragraph [0107] of Ferlitsch.
		(iv) create modified maintenance schedules of TAs based on the updated operational diagnostic and the usage intensity of each of the TAs (Page 2, paragraph [0061] and Page 3, paragraphs [0062] and [0070]-[0072]; discloses creating modified maintenance schedules for the individual devices. Page 6, paragraphs [0107]-[0112]; discloses that the aggregated information is utilized to identify poor performers as well as exceptional performers and use this information to balance and improve overall performance).	

	While the Examiner asserts that Ferlitsch does disclose a form of predictive analysis, it is not explicit to the title “smart signal predictive analytics (SSPA)”, for the purposes of expedited prosecution the Examiner has provided the Hasiewicz reference from SmartSignal to establish the specific SSPA technique for predictive analysis.
	Hasiewicz, which like Ferlitsch talks about equipment health monitoring, teaches explicitly the smart signal predictive analytics (SSPA), specifically processing the history to produce a model operation profile of expected behavior for the TA and compare current behavior of the TA with the expected behavior to determine an updated operational diagnostic of the TA (Page 2, paragraph [0013], Page 2, paragraph [0014]-[0017], Page 3, paragraph [0021], Page 4, paragraphs [0042]-[0049] and Page 5, paragraph [0050]; teaches the specific techniques shown in Figure 2, specifically historic data is collected, a representative training set is distilled, a model is built on the training set, a current snap shot is taken during run time, estimates are take, the estimates are compared with the current values and alerts are generated such as if predicted assets should be diverted for maintenance. As stated above since Ferlitsch already performs a form of predictive analysis it would have been obvious to utilize the techniques shown in Hasiewicz. As this would still achieve the desired result of determine when and how to perform maintenance on the target asset).
	The primary reference Ferlitsch discloses a method of monitoring equipment to determine when to update or change the maintenance schedule. In doing so Ferlitsch establishes receiving a maintenance history and the operating parameters for the target 
	The sole difference between the primary reference Ferlitsch and the claimed subject matter is the title of the predictive analytics specifically that it does not recite utilizing smart signal predictive analytics (SSPA).
	The secondary reference Hasiewicz from SmartSignal teaches the specific type of predictive analytics. And establishes that this type of analytics was known in the prior art at the time of invention.
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the predictive analysis shown in Ferlitsch with the use of the predictive analysis from SmartSignal as taught by Hasiewicz.
	Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Therefore, from this teaching of Hasiewicz, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of monitoring equipment to predict maintenance changes provided by Ferlitsch, with utilizing the smart signal predictive analysis as taught by Hasiewicz, for the purposes of determining outliers. Since Ferlitsch already performs a form of predictive analysis it would have been obvious to utilize the techniques shown in 
	The combination fails to explicitly disclose wherein the SSPA is conducted using a first computing module, the UIFA is conducted using a second computing module, and the modified maintenance schedules are created by a third computing module.
	Raun, which like the combination talks about performing calculations based on sensor data, teaches it is known for those calculation to be performed by individual computing modules, that is that each function is performed by its own module (Page 5, paragraph [0063]; teaches that it is known in the art of computer science for a software program to perform calculations and for the program to be arranged in a modular fashion such that each individual module are responsible for each calculation and each function. Since the combination establishes each of the functions being used together to achieve the desired result through the use of software, it would have been obvious to one of ordinary skill that the program be arranged in a modular fashion such that each calculation and function is performed by its own module as exemplified by Raun. Raun establishes that this is a known technique and would have been obvious to use by one of skill in the art as a known means for organizing the functions to be carried out). 
The primary reference Ferlitsch discloses a method of monitoring equipment to determine when to update or change the maintenance schedule. In doing so Ferlitsch establishes receiving a maintenance history and the operating parameters for the target asset and utilizes this data to determine anomalies in the operations of those assets. When an anomaly is detected the system will schedule or change the schedule for the 
	The sole difference between the combination and the claimed subject matter is that the combination does not explicitly show that each function or calculation is carried out by its own module.
	The Raun reference teaches the specific type of software programming. And establishes that this type of modular programming was known in the prior art at the time of invention.
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the software arrangements shown in Ferlitsch and Hasiewicz with the use of the modular program as shown in Raun.
	Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Therefore, from this teaching of Raun, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of monitoring equipment to predict maintenance changes provided by Ferlitsch and Hasiewicz, with arranging the software functions in a modular fashion as taught by Raun, for the purposes of organizing the data in a known manner. Since the combination establishes each of the functions being used together to achieve the desired result through the use of software, it would have been obvious to one of ordinary skill that the program be arranged in a modular fashion such that each 
While the combination establishes each of the functions and that it is known to carry out software functions in a modular fashion it is not explicit that the server system comprises a virtual machine one (VM1), virtual machine two (VM2), and virtual machine three (VM3), wherein the VM1 is a historian processor that includes a smart signal predictive analytics (SSPA) module, the VM2 is a usage intensity analytics engine that includes a usage intensity factor analytics (UIFA) module, and VM3 is a control processor that combines information from VM1 and VM2 and manages maintenance tracking and scheduling.
Lin, which like Ferlitsch talks about implementing software functions, teaches it is known to implement software functions using virtual machines (Page 4, paragraph [0058]; teaches that the use of virtual machines is known and that systems benefit from them because they allow the functions to be isolated, easily moved, copied and reassigned to optimize hardware resource utilization. From this it would have been obvious to utilize virtual machines for these known benefits).
The Ferlitsch reference discloses a method of monitoring equipment to determine when to update or change the maintenance schedule. In doing so Ferlitsch establishes receiving a maintenance history and the operating parameters for the target asset and utilizes this data to determine anomalies in the operations of those assets. When an anomaly is detected the system will schedule or change the schedule for the maintenance of that device. As such Ferlitsch discloses a processor device which would 
The sole difference between the combination and the claimed subject matter is that the combination does not explicitly show that the modules are carried out by VM or virtual machines. 
The Lin reference establishes that the use of virtual machines to carry out specific modules or functions was known in the prior art and more specifically that this technique allows the functions to be isolated, easily moved, copied and reassigned to optimize hardware resource utilization. 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the software arrangements shown in Ferlitsch, Hasiewicz and Raun with the use of virtual machines as taught by Lin.
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
many individual, isolated virtual machine environments”, establishing that it is known to have a plurality of virtual machines all operating on the same system or server. Lin establishes that “Virtual machines can provide numerous advantages over the installation of OS’s and software directly on physical hardware. Isolation ensures that applications and services that run within a virtual machine cannot interfere with the host OS or other virtual machines. Virtual machines can also be easily moved, copied, and reassigned between host servers to optimize hardware resource utilization”. Since Raun already establishes that it is known to divide individual functions into separate and distinct modules, it would have been obvious as shown in Lin to separate those modules or programs into isolated virtual machines as shown in Lin, for the explicit advantages shown in Lin. Additionally the virtual machine itself is a type of software module or element, while a specific type of implementation it is still merely a known software implementation technique with known advantages. Further the Examiner notes that the specific titles or names given to the 
While the combination establishes the use of machine learning, performing calculations in separate individual computing modules, and implementing modules or functions in virtual machines, it is not explicit that it is known to implement machine learning techniques in virtual machines. 
Gilad, which like the combination talks about implementing software modules using virtual machines, teaches it is known to implement machine learning techniques using virtual machines (Page 4, paragraph [0022]; teaches that implementing machine learning functions using virtual machines is a known technique and provides the system with scalability and efficient functionality. Since the primary reference Ferlitsch already establishes the use of learning techniques to improve the system over time and the Lin reference establishes the use of virtual machines, it would have been obvious to use virtual machines to implement the learning functions to provide an efficient and scalable solution as shown explicitly in Gilad as these are known techniques with expected beneficial results). 
The Ferlitsch reference discloses a method of monitoring equipment to determine when to update or change the maintenance schedule. In doing so Ferlitsch establishes receiving a maintenance history and the operating parameters for the target asset and utilizes this data to determine anomalies in the operations of those assets. When an 
The combination however fails to explicitly establish that it is known to implement machine learning techniques in virtual machines.
Gilad, which like the combination talks about implementing software modules using virtual machines, teaches it is known to implement machine learning techniques using virtual machines. Gilad establishes that this form of implementing machine learning modules is known in the prior art at the time of the invention. 

Therefore, from this teaching of Gilad, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of monitoring equipment to predict maintenance changes provided by Ferlitsch, Hasiewicz, Raun and Lin, with the ability to implement the machine learning elements in a virtual machine as taught by Gilad, for the purposes of scalability and efficiency. Since the primary reference Ferlitsch already establishes the use of learning techniques to improve the system over time and the Lin reference establishes the use of virtual machines, it would have been obvious to use virtual machines to implement the learning functions to provide an efficient and scalable solution as shown explicitly in Gilad as these are known techniques with expected beneficial results.
As per claim 2, the combination of Ferlitsch, Hasiewicz, Raun, Lin and Gilad teaches the above-enclosed invention; Ferlitsch further discloses wherein the equipment parameters comprise one or more of analog values, temperature or pressure values, control signals, reference speed and feedback signals of the plurality of TAs (Page 2, paragraph [0061] and Page 3, paragraphs [0062]; discloses that the equipment parameters include temperature).
As per claim 3, the combination of Ferlitsch, Hasiewicz, Raun, Lin and Gilad teaches the above-enclosed invention; Ferlitsch further discloses a storage in communication with the computing modules and configured to store maintenance history and usage intensity data calculated by the computing modules (Page 1, paragraph [0021]; discloses that the individual devices can store the information before transmitting them. Page 5, paragraphs [0090]-[0091]; discloses that the devices send their learned diagnostics to the remote diagnostic assistant for storage. Page 3, paragraph [0072]; discloses that the system retrieves and compares the maintenance data including maintenance history to determine and suggest/recommend maintenance schedules. Page 2, paragraph [0061] and Page 3, paragraph [0062]; discloses that the system also tracks equipment parameters such as the usage data, climate data, time data, event data and error data. Page 2, paragraph [0048]-[0055]; discloses that the data is collected at the individual devices and sent to the central data repository); and 
a software application module configured to retrieve and control performance of the modified maintenance schedules (Page 1, paragraph [0020]; discloses that the system contains software modules for carrying out the invention. Page 2, paragraph [0055]; discloses that the central data repository will receive the data, parse the data, reconfigure and/or analyze the device performance parameters. The central data repository will send instructions to the individual devices to reconfigure reporting parameters and data collection parameters. Page 2, paragraph [0061] and Page 3, paragraphs [0062] and [0070]-[0072]; discloses creating modified maintenance schedules for the individual devices which controls the performance of the maintenance schedules).

As per claim 4, the combination of Ferlitsch, Hasiewicz, Raun, Lin and Gilad teaches the above-enclosed invention; Ferlitsch further discloses wherein the storage and the software application module are remotely located from the plurality of computing modules and the equipment network (Page 1, paragraphs [0021]-[0028]; discloses that the software application modules are remotely located from the computing modules which collect and send the data).
Lin teaches it is known to implement software functions using virtual machines (Page 4, paragraph [0058]; teaches that the use of virtual machines is known and that systems benefit from them because they allow the functions to be isolated, easily moved, copied and reassigned to optimize hardware resource utilization. From this it would have been obvious to utilize virtual machines for these known benefits).
As per claim 5, the combination of Ferlitsch, Hasiewicz, Raun, Lin and Gilad teaches the above-enclosed invention; Ferlitsch further discloses wherein each computing module comprises: an internal memory configured to store instructions (Page 1, paragraph [0021] and Page 2, paragraph [0048]; discloses that each device has internal memory for storing the recorded information. Page 6, paragraph [0110]; discloses that the central device contains a processor which receives the data and makes the calculations); and 

Lin teaches it is known to implement software functions using virtual machines, specifically that each virtual machine gets its own allocation of internal memory configured to store instructions; and at least one processor configured to receive instructions from the internal memory and perform at least one of (i) to (iv) (Page 4, paragraph [0058]; teaches that the use of virtual machines is known and that systems benefit from them because they allow the functions to be isolated, easily moved, copied and reassigned to optimize hardware resource utilization. Lin establishes that requests for CPU, memory and hard disk space are managed by the virtualization layer, by doing this the virtualization layer can create individual, isolated virtual machine environments. Thus each machine gets its own individual resources to be used and isolated from the other machines which are created. From this it would have been obvious to utilize virtual machines for these known benefits).
As per claim 6, the combination of Ferlitsch, Hasiewicz, Raun, Lin and Gilad teaches the above-enclosed invention; Ferlitsch further discloses wherein the modified maintenance schedules comprise at least one of a maintenance task timeline for each of the TAs (Page 3, paragraphs [0070]-[0072]; discloses that the specific schedule of maintenance is created for each piece of equipment based on the recorded properties. This includes a task timeline such as the cycle or time periods maintenance will be performed).
As per claim 8, the combination of Ferlitsch, Hasiewicz, Raun, Lin and Gilad teaches the above-enclosed invention; Ferlitsch further discloses wherein the modified maintenance schedules are displayed and controlled via a user display (Page 4, paragraph [0088]; discloses that the modified schedule is displayed and controlled via the display on the user device).
As per claim 9, the combination of Ferlitsch, Hasiewicz, Raun, Lin and Gilad teaches the above-enclosed invention; Ferlitsch further discloses wherein the modified maintenance schedules include maintenance benefit information including usage intensity information and predictive alert(s) for each of the TAs (Page 5, paragraph [0091]; discloses displaying the diagnostic data on the device for the user or maintenance personnel. Page 2, paragraph [0061] and Page 3, paragraphs [0062] and [0072]; discloses that the system calculates the usage information based on the collected maintenance history and equipment parameters. Page 2, paragraphs [0056]-[0060]; discloses that the system displays the fault information as well as reasons for failure or device information. Page 4, paragraphs [0084]-[0088]; discloses that the system will identify parts with increased likelihood of failure thus predictive alerts and these are based on “Excessive wear and tear due to unique or non-routine use of equipment”).
As per claim 10, Ferlitsch discloses a method for performing maintenance schedule modification on a plurality of target assets (TAs) (As stated in the applicant’s originally filed specification paragraph [0064] “The term target asset will be used generically to refer to a single piece of equipment (e.g., a motor or gear) or to more complex equipment having plurality of components”) an equipment network (Page 3, 
	retrieving, maintenance history and equipment parameters associated with a TA from the equipment network (Page 3, paragraph [0072]; discloses that the system retrieves and compares the maintenance data including maintenance history to determine and suggest/recommend maintenance schedules. Page 2, paragraph [0061] and Page 3, paragraph [0062]; discloses that the system also tracks equipment parameters such as the usage data, climate data, time data, event data and error data);
	using predictive analytics at a first computing module to process the maintenance history and in conjunction with analytics from the machine learning module to produce model operation profile of expected behavior for the TA and compare current behavior of the TA with the expected behavior to determine an updated operational diagnostic of the TA (Page 2, paragraph [0030]; discloses that data is aggregated over time and programmatically analyzed to identify individual outlying devices. An outlying device is a device whose fault occurrence significantly exceeds a norm for that class of device. Thus showing that the current behavior is compared to the expected behavior of this type of device. As shown in paragraph [0031] the class or group norm and outlying factors can be determined heuristically from the aggregated data this acts as the model in which the assets are evaluated. Page 4, paragraphs [0078] and [0079]; discloses the use of learning elements of the software to improve and optimize the values to identify outliers or determining when something is not operating as expected. This is done to make recommendations and to make servicing decisions. As shown here it uses the 
	identifying equipment parameters and wear mechanisms affecting the TA to determine degree of wear of the TA and conduct usage intensity factor analytics (UIFA) at a second computing module and analytics from the machine learning module to compare sensed usage data with model baseline data of the TA to calculate a usage intensity of the TA (Page 2, paragraph [0061] and Page 3, paragraphs [0062] and [0072]; discloses that the system calculates the usage information based on the collected maintenance history and equipment parameters. Page 6, paragraph [0107]; discloses that the system indicates the amount of usage. Page 6, paragraph [0108]; discloses that the system calculates the average usage, this is done to compare the devices. In this case there is a baseline from the average and compared to a threshold to determine or identify outlying devices. Page 4, paragraphs [0084]-[0088] and Page 5, paragraphs [0089]-[0091]; discloses that the wear information is used in conjunction with learned diagnostic information which is a form of machine learning from past occurrences is used to make the determinations);
	Ferlitsch discloses a type of usage intensity, however it is not explicit to “usage intensity factor analytics”. Looking to the applicant’s specification paragraph [0076] and Figure 10, this is a form of analyzing the usage data to determine how intensively the equipment has been used. Looking at Figure 10 a target asset is selected, which is shown in Ferlitsch, a baseline is calculated for the components identified again which is shown in Ferlitsch. The usage is measured actively, it is then compared to the based line to identify anomalies or outliers again as shown in Ferlitsch, all of which is shown 
creating at a third computing module, modified maintenance schedules of the plurality of TAs based on the updated operational diagnostic and the usage intensity of each of the TAs (Page 2, paragraph [0061] and Page 3, paragraphs [0062] and [0070]-[0072]; discloses creating modified maintenance schedules for the individual devices. Page 6, paragraphs [0107]-[0112]; discloses that the aggregated information is utilized to identify poor performers as well as exceptional performers and use this information to balance and improve overall performance).
While the Ferlitsch does perform a predictive analysis, it is not explicit that this is a smart signal predictive analytics (SSPA). As best understood from the applicant’s specification Figure 9 establishes that Smartsignal predictive analytics (SSPA) requires the selection of a target asset which is shown in Ferlitsch (Page 3, paragraph [0072]; discloses that the system retrieves and compares the maintenance data including maintenance history to determine and suggest/recommend maintenance schedules. Page 2, paragraph [0061] and Page 3, paragraph [0062]; discloses that the system also tracks equipment parameters such as the usage data, climate data, time data, event data and error data). It develops and stores a blueprint for the TA’s equipment class, again this is shown in Ferlitsch (Page 2, paragraph [0030]; discloses that data is aggregated over time and programmatically analyzed to identify individual outlying 
	While the Examiner asserts that Ferlitsch does disclose a form of predictive analysis, it is not explicit to the title “smart signal predictive analytics (SSPA)”, for the purposes of expedited prosecution the Examiner has provided the Hasiewicz reference from SmartSignal to establish the specific SSPA technique for predictive analysis.
	Hasiewicz, which like Ferlitsch talks about equipment health monitoring, teaches explicitly the smart signal predictive analytics (SSPA), specifically processing the history to produce a model operation profile of expected behavior for the TA and compare current behavior of the TA with the expected behavior to determine an updated operational diagnostic of the TA (Page 2, paragraph [0013], Page 2, paragraph [0014]-[0017], Page 3, paragraph [0021], Page 4, paragraphs [0042]-[0049] and Page 5, 
	The primary reference Ferlitsch discloses a method of monitoring equipment to determine when to update or change the maintenance schedule. In doing so Ferlitsch establishes receiving a maintenance history and the operating parameters for the target asset and utilizes this data to determine anomalies in the operations of those assets. When an anomaly is detected the system will schedule or change the schedule for the maintenance of that device. 
	The sole difference between the primary reference Ferlitsch and the claimed subject matter is the title of the predictive analytics specifically that it does not recite utilizing smart signal predictive analytics (SSPA).
	The secondary reference Hasiewicz from SmartSignal teaches the specific type of predictive analytics. And establishes that this type of analytics was known in the prior art at the time of invention.
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination 
	Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Therefore, from this teaching of Hasiewicz, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of monitoring equipment to predict maintenance changes provided by Ferlitsch, with utilizing the smart signal predictive analysis as taught by Hasiewicz, for the purposes of determining outliers. Since Ferlitsch already performs a form of predictive analysis it would have been obvious to utilize the techniques shown in Hasiewicz. As this would still achieve the desired result of determine when and how to perform maintenance on the target asset.
	The combination fails to explicitly disclose wherein the SSPA is conducted using a first computing module, the UIFA is conducted using a second computing module, and the modified maintenance schedules are created by a third computing module.
	Raun, which like the combination talks about performing calculations based on sensor data, teaches it is known for those calculation to be performed by individual computing modules, that is that each function is performed by its own module (Page 5, paragraph [0063]; teaches that it is known in the art of computer science for a software program to perform calculations and for the program to be arranged in a modular fashion such that each individual module are responsible for each calculation and each function. Since the combination establishes each of the functions being used together to achieve the desired result through the use of software, it would have been obvious to 
The primary reference Ferlitsch discloses a method of monitoring equipment to determine when to update or change the maintenance schedule. In doing so Ferlitsch establishes receiving a maintenance history and the operating parameters for the target asset and utilizes this data to determine anomalies in the operations of those assets. When an anomaly is detected the system will schedule or change the schedule for the maintenance of that device. The Hasiewicz reference from SmartSignal teaches the specific type of predictive analytics
	The sole difference between the combination and the claimed subject matter is that the combination does not explicitly show that each function or calculation is carried out by its own module.
	The Raun reference teaches the specific type of software programming. And establishes that this type of modular programming was known in the prior art at the time of invention.
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the software arrangements shown in Ferlitsch and Hasiewicz with the use of the modular program as shown in Raun.

Therefore, from this teaching of Raun, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of monitoring equipment to predict maintenance changes provided by Ferlitsch and Hasiewicz, with arranging the software functions in a modular fashion as taught by Raun, for the purposes of organizing the data in a known manner. Since the combination establishes each of the functions being used together to achieve the desired result through the use of software, it would have been obvious to one of ordinary skill that the program be arranged in a modular fashion such that each calculation and function is performed by its own module as exemplified by Raun. Raun establishes that this is a known technique and would have been obvious to use by one of skill in the art as a known means for organizing the functions to be carried out.
While the combination establishes each of the functions and that it is known to carry out software functions in a modular fashion it is not explicit that the server system comprises a virtual machine one (VM1), virtual machine two (VM2), and virtual machine three (VM3), wherein the VM1 is a historian processor that includes a smart signal predictive analytics (SSPA) module, the VM2 is a usage intensity analytics engine that includes a usage intensity factor analytics (UIFA) module, and VM3 is a control processor that combines information from VM1 and VM2 and manages maintenance tracking and scheduling.
Lin, which like Ferlitsch talks about implementing software functions, teaches it is known to implement software functions using virtual machines (Page 4, paragraph 
The Ferlitsch reference discloses a method of monitoring equipment to determine when to update or change the maintenance schedule. In doing so Ferlitsch establishes receiving a maintenance history and the operating parameters for the target asset and utilizes this data to determine anomalies in the operations of those assets. When an anomaly is detected the system will schedule or change the schedule for the maintenance of that device. As such Ferlitsch discloses a processor device which would act as the server which contains software elements that include the functions of the historian processor to perform predictive analytics, a usage intensity analytics engine which includes a usage intensity factor analysis and a control processor which combines the information from the other two functions to manage the maintenance tracking and scheduling. The Hasiewicz reference from SmartSignal teaches the specific type of predictive analytics, i.e. specifically that smart signal predictive analytics (SSPA) is known. The Raun reference establishes that it is known to carry out software functions in a modular manner that is and to make individual modules responsible for individual calculations which will be passed and used by other modules. 
The sole difference between the combination and the claimed subject matter is that the combination does not explicitly show that the modules are carried out by VM or virtual machines. 

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the software arrangements shown in Ferlitsch, Hasiewicz and Raun with the use of virtual machines as taught by Lin.
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Therefore, from this teaching of Lin, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of monitoring equipment to predict maintenance changes provided by Ferlitsch, Hasiewicz and Raun, with the use of virtual machines to carry out software functions as taught by Lin, for the purposes of using known techniques to optimize the hardware resource utilization. As stated above the use of virtual machines is known in the art and has the benefit of optimizing hardware resources. As outlined in Lin “A virtual machine is a software implementation of a computing environment in which an operating system or program can be installed and run”. Lin establishes that “The virtualization layer can be used to create many individual, isolated virtual machine environments”, establishing that it is known to have a plurality of virtual machines all operating on the same system or server. Lin establishes that “Virtual machines can 
While the combination establishes the use of machine learning, performing calculations in separate individual computing modules, and implementing modules or functions in virtual machines, it is not explicit that it is known to implement machine learning techniques in virtual machines. 
Gilad, which like the combination talks about implementing software modules using virtual machines, teaches it is known to implement machine learning techniques using virtual machines (Page 4, paragraph [0022]; teaches that implementing machine 
The Ferlitsch reference discloses a method of monitoring equipment to determine when to update or change the maintenance schedule. In doing so Ferlitsch establishes receiving a maintenance history and the operating parameters for the target asset and utilizes this data to determine anomalies in the operations of those assets. When an anomaly is detected the system will schedule or change the schedule for the maintenance of that device. As such Ferlitsch discloses a processor device which would act as the server which contains software elements that include the functions of the historian processor to perform predictive analytics, a usage intensity analytics engine which includes a usage intensity factor analysis and a control processor which combines the information from the other two functions to manage the maintenance tracking and scheduling. Ferlitsch also establishes the use of feedback and learning software to improve the results over time. The Hasiewicz reference from SmartSignal teaches the specific type of predictive analytics, i.e. specifically that smart signal predictive analytics (SSPA) is known. The Raun reference establishes that it is known to carry out software functions in a modular manner that is and to make individual modules responsible for individual calculations which will be passed and used by other modules. 
The combination however fails to explicitly establish that it is known to implement machine learning techniques in virtual machines.
Gilad, which like the combination talks about implementing software modules using virtual machines, teaches it is known to implement machine learning techniques using virtual machines. Gilad establishes that this form of implementing machine learning modules is known in the prior art at the time of the invention. 
It would have been obvious to one of ordinary skill in the art to include in the method of monitoring equipment to predict maintenance changes provided by Ferlitsch, Hasiewicz, Raun and Lin the ability to implement the machine learning elements in a virtual machine as taught by Gilad since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Gilad, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of monitoring equipment to predict maintenance changes provided by Ferlitsch, Hasiewicz, Raun and Lin, with the ability to implement the machine learning elements in a virtual machine as taught by Gilad, for the purposes of scalability and efficiency. Since the primary reference Ferlitsch already establishes the use of learning 
As per claim 11, the combination of Ferlitsch, Hasiewicz, Raun, Lin and Gilad teaches the above-enclosed invention; Ferlitsch further discloses wherein the equipment parameters comprise one or more of analog values, temperature or pressure values, control signals, reference speed and feedback signals of the plurality of TAs (Page 2, paragraph [0061] and Page 3, paragraphs [0062]; discloses that the equipment parameters include temperature).
As per claims 12, the combination of Ferlitsch, Hasiewicz, Raun, Lin and Gilad teaches the above-enclosed invention; Ferlitsch further discloses storing the maintenance history and usage intensity data (Page 1, paragraph [0021]; discloses that the individual devices can store the information before transmitting them. Page 5, paragraphs [0090]-[0091]; discloses that the devices send their learned diagnostics to the remote diagnostic assistant for storage. Page 3, paragraph [0072]; discloses that the system retrieves and compares the maintenance data including maintenance history to determine and suggest/recommend maintenance schedules. Page 2, paragraph [0061] and Page 3, paragraph [0062]; discloses that the system also tracks equipment parameters such as the usage data, climate data, time data, event data and error data. Page 2, paragraph [0048]-[0055]; discloses that the data is collected at the individual devices and sent to the central data repository); and

Lin teaches it is known to implement software functions using virtual machines (Page 4, paragraph [0058]; teaches that the use of virtual machines is known and that systems benefit from them because they allow the functions to be isolated, easily moved, copied and reassigned to optimize hardware resource utilization. From this it would have been obvious to utilize virtual machines for these known benefits).
As per claim 15, the combination of Ferlitsch, Hasiewicz, Raun, Lin and Gilad teaches the above-enclosed invention; Ferlitsch further discloses displaying, at a user display, the modified maintenance schedules (Page 4, paragraph [0088]; discloses that the modified schedule is displayed and controlled via the display on the user device).
As per claim 16, the combination of Ferlitsch, Hasiewicz, Raun, Lin and Gilad teaches the above-enclosed invention; Ferlitsch further discloses displaying at the user display, maintenance benefit information including usage intensity information and .

Claim(s) 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferlitsch et al. (US 2010/0281188 A1) hereafter Ferlitsch, in view of Hasiewicz et al. (US 2004/0243636 A1) hereafter Hasiewicz, further in view of Raun et al. (US 2003/0019152 A1) hereafter Raun, further in view of Lin et al. (US 2015/0046425 A1) hereafter Lin, further in view of Gilad-Bachrach et al. (WO 2016/118206 A2) hereafter Gilad, further in view of Ganguli et al. (US 2016/0180610 A1) hereafter Ganguli, further in view of Welch (US 2002/0113877 A1) hereafter Welch.
As per claim 7, the combination of Ferlitsch, Hasiewicz, Raun, Lin and Gilad teaches the above-enclosed invention; Ferlitsch fails to explicitly disclose wherein the at least one processor of one computing module of the plurality of computing modules is further configured to: (i) perform a skip shift operation to determine when to extend existing maintenance tasks of the plurality of TAs on the equipment network, wherein the skip shift operation comprises determining maintenance extension using historical real-time regarding each of the plurality of TAs on the equipment network via the first computing module of the plurality of computing modules, performing UIFA including machine learning processes and shifting a maintenance schedule of each of the plurality of TAs based on the UIFA.
Ganguli, which like Ferlitsch talks about performing maintenance on equipment, teaches it is known to have at least one processor of one computing module of the plurality of computing modules is further configured to: (i) perform a skip shift operation to determine when to extend existing maintenance tasks of the plurality of TAs on the equipment network, wherein the skip shift operation comprises determining maintenance extension using historical maintenance data of the plurality of TAs and skipping routine scheduled maintenance based on the historical maintenance data; and (ii) retrieve maintenance data regarding each of the plurality of TAs on the equipment network, performing UIFA including machine learning processes and shifting a maintenance schedule of each of the plurality of TAs based on the UIFA (Page 2, paragraphs [0028]-[0029], Page 5, paragraphs [0048] and [0051] and Page 7, paragraphs [0064]-[0069]; teach that the processor takes in maintenance tasks and historical maintenance data and utilizes this data to create a machine learning model which is trained to identify the proper maintenance schedule. In doing so the system determines when a skip shift or maintenance schedule can be extended. Since Ferlitsch already discloses the collection of this maintenance and sensor data it would have been obvious to utilize machine learning techniques to optimize efficiency as shown in 
Ferlitsch discloses a system/method for monitoring and updating a maintenance schedules. Specifically Ferlitsch receives a maintenance history and equipment parameters for equipment, it calculates the usage intensity based on the received information and creates a modified schedule based on that information. While Ferlitsch discloses modifying the schedule it is not explicit that it performs a skip shift operation and utilizes a machine learning algorithm to optimize the schedule.
Ganguli teaches a similar system which talks about performing maintenance teaches it is known to perform skip shift operations by utilizing machine learning to identify places with the schedule can be extended to avoid unnecessary maintenance procedures. 
	It would have been obvious to one of ordinary skill in the art to include in the maintenance scheduling system of Ferlitsch the ability to optimize the schedule using machine learning as taught by Ganguli since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Ganguli, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of optimizing schedules provided by Ferlitsch, Hasiewicz, Raun, Lin and Gilad, the ability to optimize the schedule using machine learning as taught by Ganguli, for the purposes of increasing the efficiency by eliminating 
The combination however fails to explicitly state that it receives the maintenance information in real time.
Welch, which like Ferlitsch and Ganguli talk about optimizing maintenance schedules, teaches it is known when making predictions, issuing alarms and scheduling maintenance it is known to gather information in real time in order to keep the information as current as possible (Page 4, paragraph [0031]-[0033]; teaches it is known to gather data in real time in order to make the most accurate predictions. Since the goal of Ferlitsch and Ganguli is to optimize the maintenance schedules it would have been obvious to utilize the most up to date information to ensure accuracy).
Ferlitsch discloses a system/method for monitoring and updating a maintenance schedules. Specifically Ferlitsch receives a maintenance history and equipment parameters for equipment, it calculates the usage intensity based on the received information and creates a modified schedule based on that information. Ganguli teaches a similar system which talks about performing maintenance teaches it is known to perform skip shift operations by utilizing machine learning to identify places with the schedule can be extended to avoid unnecessary maintenance procedures.

The Welch teaches like Ferlitsch and Ganguli to schedule maintenance tasks, additionally Welch establishes it is known to utilize real time data. Welch establishes that collecting and utilize real time data was known in the prior art at the time of the invention.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the data collection shown in the combination of Ferlitsch and Ganguli with the data being collected in real time as shown in Welch.
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Therefore, from this teaching of Welch, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of optimizing schedules provided by Ferlitsch, Hasiewicz, Raun, Lin, Gilad and Ganguli, with the system collecting data in real time as taught by Welch, for the purposes of producing the most accurate and up to date information. Since the goal of Ferlitsch and Ganguli is to optimize the maintenance schedules it would have been obvious to utilize the most up to date information to ensure accuracy.
As per claim 14, the combination of Ferlitsch, Hasiewicz, Raun, Lin, Gilad and Ganguli teaches the above-enclosed invention; Ganguli further teaches wherein the skip 
The combination however fails to explicitly state that it receives the maintenance information in real time.
Welch, which like Ferlitsch and Ganguli talk about optimizing maintenance schedules, teaches it is known when making predictions, issuing alarms and scheduling maintenance it is known to gather information in real time in order to keep the information as current as possible (Page 4, paragraph [0031]-[0033]; teaches it is known to gather data in real time in order to make the most accurate predictions. Since 
Ferlitsch discloses a system/method for monitoring and updating a maintenance schedules. Specifically Ferlitsch receives a maintenance history and equipment parameters for equipment, it calculates the usage intensity based on the received information and creates a modified schedule based on that information. Ganguli teaches a similar system which talks about performing maintenance teaches it is known to perform skip shift operations by utilizing machine learning to identify places with the schedule can be extended to avoid unnecessary maintenance procedures.
The sole difference between the combination of Ferlitsch, Hasiewicz, Raun, Lin and Ganguli and the claimed subject matter is that the combination does not disclose that the data is collected in real time.
The Welch teaches like Ferlitsch and Ganguli to schedule maintenance tasks, additionally Welch establishes it is known to utilize real time data. Welch establishes that collecting and utilize real time data was known in the prior art at the time of the invention.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the data collection shown in the combination of Ferlitsch, Hasiewicz, Raun, Lin, Gilad and Ganguli with the data being collected in real time as shown in Welch.

Therefore, from this teaching of Welch, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of optimizing schedules provided by Ferlitsch, Hasiewicz, Raun, Lin, Gilad and Ganguli, with the system collecting data in real time as taught by Welch, for the purposes of producing the most accurate and up to date information. Since the goal of Ferlitsch and Ganguli is to optimize the maintenance schedules it would have been obvious to utilize the most up to date information to ensure accuracy.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferlitsch et al. (US 2010/0281188 A1) hereafter Ferlitsch, in view of Hasiewicz et al. (US 2004/0243636 A1) hereafter Hasiewicz, further in view of Raun et al. (US 2003/0019152 A1) hereafter Raun, further in view of Lin et al. (US 2015/0046425 A1) hereafter Lin, further in view of Gilad-Bachrach et al. (WO 2016/118206 A2) hereafter Gilad, further in view of Ganguli et al. (US 2016/0180610 A1) hereafter Ganguli.
As per claim 13, the combination of Ferlitsch, Hasiewicz, Raun, Lin and Gilad teaches the above-enclosed invention; Ferlitsch fails to explicitly disclose performing a skip shift operation to determine when to extend existing maintenance tasks of the plurality of TAs on the equipment network.
Ganguli, which like Ferlitsch talks about performing maintenance on equipment, teaches it is known perform, at the third computing module, a skip shift operation to 
Ferlitsch discloses a system/method for monitoring and updating a maintenance schedules. Specifically Ferlitsch receives a maintenance history and equipment parameters for equipment, it calculates the usage intensity based on the received information and creates a modified schedule based on that information. While Ferlitsch discloses modifying the schedule it is not explicit that it performs a skip shift operation and utilizes a machine learning algorithm to optimize the schedule.
Ganguli teaches a similar system which talks about performing maintenance teaches it is known to perform skip shift operations by utilizing machine learning to identify places with the schedule can be extended to avoid unnecessary maintenance procedures. 
	It would have been obvious to one of ordinary skill in the art to include in the maintenance scheduling system of Ferlitsch, Hasiewicz, Raun, Lin and Gilad the ability 
Therefore, from this teaching of Ganguli, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of optimizing schedules provided by Ferlitsch, Hasiewicz, Raun, Lin and Gilad, the ability to optimize the schedule using machine learning as taught by Ganguli, for the purposes of increasing the efficiency by eliminating unnecessary maintenance tasks. Since Ferlitsch already discloses the collection of this maintenance and sensor data it would have been obvious to utilize machine learning techniques to optimize efficiency as shown in Ganguli. This would allow the system to avoid unnecessary maintenance as well as make predictions as to when maintenance should be performed to avoid faults.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferlitsch et al. (US 2010/0281188 A1) hereafter Ferlitsch, in view of Hasiewicz et al. (US 2004/0243636 A1) hereafter Hasiewicz, further in view of Raun et al. (US 2003/0019152 A1) hereafter Raun, further in view of Ganguli et al. (US 2016/0180610 A1) hereafter Ganguli, further in view of Lin et al. (US 2015/0046425 A1) hereafter Lin, further in view of Gilad-Bachrach et al. (WO 2016/118206 A2) hereafter Gilad.
As per claim 17, Ferlitsch discloses a computer implemented equipment maintenance optimization system for one or more target assets (TA) (Page 3, paragraphs [0070]-[0073]; discloses that the system predicting or making suggestions/recommendations for modifying the maintenance schedule on a plurality of components) comprising:
	a computer server-system, comprising an historian processor (VM1), a usage intensity analytics engine (VM2), and a control processor (VM3) (Page 6, paragraph [0110]; discloses software executed by a processor);
	communications interface means, operatively coupled to said sensors and the computer server-system (Page 1, paragraphs [0021]-[0028]; discloses that the software application modules are remotely located from the computing modules which collect and send the data); and
	server-system logic means for calculating maintenance effectiveness, and for tracking and displaying maintenance status (Page 5, paragraph [0091]; discloses calculating the effects of the maintenance and the status of the device as it is dynamically diagnosed);
	performing predictive analysis computations using received and stored model history data and in conjunction with analytics from the machine learning module to produce model operation profile of expected behavior for the TA and compare current behavior of the TA with the expected behavior to determine an updated operational diagnostic of the TA (Page 4, paragraphs [0084]-[0088]; discloses that the system will identify parts with increased likelihood of failure thus predictive alerts and these are based on “Excessive wear and tear due to unique or non-routine use of equipment”. 
	performing usage intensity factor analytics (UIFA) computations using received and model wear data and analytics from the machine learning module to compare sensed usage data with model baseline data of the TA to calculate a usage intensity of the TA (Page 2, paragraph [0061] and Page 3, paragraphs [0062] and [0072]; discloses that the system calculates the usage information based on the collected maintenance history and equipment parameters. Page 2, paragraph [0061] and Page 3, paragraphs [0062] and [0072]; discloses that the system calculates the usage information based on the collected maintenance history and equipment parameters. Page 6, paragraph [0107]; discloses that the system indicates the amount of usage. Page 6, paragraph [0108]; discloses that the system calculates the average usage, this is done to compare the devices. In this case there is a baseline from the average and compared to a 
Ferlitsch discloses a type of usage intensity, however it is not explicit to “usage intensity factor analytics”. Looking to the applicant’s specification paragraph [0076] and Figure 10, this is a form of analyzing the usage data to determine how intensively the equipment has been used. Looking at Figure 10 a target asset is selected, which is shown in Ferlitsch, a baseline is calculated for the components identified again which is shown in Ferlitsch. The usage is measured actively, it is then compared to the based line to identify anomalies or outliers again as shown in Ferlitsch, all of which is shown above. As such this appears to be merely a name given to the usage calculations which are already known. The applicant’s specification further outlines that this can be tailored to the specific equipment such as rotational speeds as shown in paragraph [0084]. Ferlitsch again establish this type of measurement, as it determines the amount of energy usage for a particular device as shown on page 6, paragraph [0107] of Ferlitsch.
	processing the updated operation diagnostic and the usage intensity of the TA to determine whether maintenance events should take place at previously scheduled times, moved forward in time, or moved back to later times (Page 2, paragraph [0061] and Page 3, paragraphs [0062] and [0070]-[0072]; discloses creating modified maintenance schedules for the individual devices. Page 6, paragraphs [0107]-[0112]; discloses that the aggregated information is utilized to identify poor performers as well 
	While the Ferlitsch does perform a predictive analysis, it is not explicit that this is a smart signal predictive analytics (SSPA). As best understood from the applicant’s specification Figure 9 establishes that Smartsignal predictive analytics (SSPA) requires the selection of a target asset which is shown in Ferlitsch (Page 3, paragraph [0072]; discloses that the system retrieves and compares the maintenance data including maintenance history to determine and suggest/recommend maintenance schedules. Page 2, paragraph [0061] and Page 3, paragraph [0062]; discloses that the system also tracks equipment parameters such as the usage data, climate data, time data, event data and error data). It develops and stores a blueprint for the TA’s equipment class, again this is shown in Ferlitsch (Page 2, paragraph [0030]; discloses that data is aggregated over time and programmatically analyzed to identify individual outlying devices. An outlying device is a device whose fault occurrence significantly exceeds a norm for that class of device. Thus showing that the current behavior is compared to the expected behavior of this type of device. As shown in paragraph [0031] the class or group norm and outlying factors can be determined heuristically from the aggregated data this acts as the model in which the assets are evaluated). Profiles are then made based on the expected behavior which is shown in Ferlitsch. The data is then evaluated based on the current sensor readings, again this is shown in Ferlitsch. This is done to detect anomalies again as shown in Ferlitsch. The term “smart signal predictive analytics” appears to be a title of software which was originally created by SmartSignal, a company purchased by GE in 2011 as established by the cited reference “GE 
	While the Examiner asserts that Ferlitsch does disclose a form of predictive analysis, it is not explicit to the title “smart signal predictive analytics (SSPA)”, for the purposes of expedited prosecution the Examiner has provided the Hasiewicz reference from SmartSignal to establish the specific SSPA technique for predictive analysis.
	Hasiewicz, which like Ferlitsch talks about equipment health monitoring, teaches explicitly the smart signal predictive analytics (SSPA), specifically processing the history to produce a model operation profile of expected behavior for the TA and compare current behavior of the TA with the expected behavior to determine an updated operational diagnostic of the TA (Page 2, paragraph [0013], Page 2, paragraph [0014]-[0017], Page 3, paragraph [0021], Page 4, paragraphs [0042]-[0049] and Page 5, paragraph [0050]; teaches the specific techniques shown in Figure 2, specifically historic data is collected, a representative training set is distilled, a model is built on the training set, a current snap shot is taken during run time, estimates are take, the estimates are compared with the current values and alerts are generated such as if predicted assets should be diverted for maintenance. As stated above since Ferlitsch already performs a form of predictive analysis it would have been obvious to utilize the techniques shown in Hasiewicz. As this would still achieve the desired result of determine when and how to perform maintenance on the target asset).
	The primary reference Ferlitsch discloses a method of monitoring equipment to determine when to update or change the maintenance schedule. In doing so Ferlitsch 
	The sole difference between the primary reference Ferlitsch and the claimed subject matter is the title of the predictive analytics specifically that it does not recite utilizing smart signal predictive analytics (SSPA).
	The secondary reference Hasiewicz from SmartSignal teaches the specific type of predictive analytics. And establishes that this type of analytics was known in the prior art at the time of invention.
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the predictive analysis shown in Ferlitsch with the use of the predictive analysis from SmartSignal as taught by Hasiewicz.
	Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Therefore, from this teaching of Hasiewicz, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of monitoring equipment to predict maintenance changes provided by Ferlitsch, with utilizing the smart signal predictive analysis as taught by Hasiewicz, for the purposes of determining outliers. Since Ferlitsch already performs a form of predictive analysis it would have been obvious to utilize the techniques shown in 
	The combination fails to explicitly disclose wherein the SSPA is conducted using a first computing module, the UIFA is conducted using a second computing module, and the modified maintenance schedules are created by a third computing module.
	Raun, which like the combination talks about performing calculations based on sensor data, teaches it is known for those calculation to be performed by individual computing modules, that is that each function is performed by its own module (Page 5, paragraph [0063]; teaches that it is known in the art of computer science for a software program to perform calculations and for the program to be arranged in a modular fashion such that each individual module are responsible for each calculation and each function. Since the combination establishes each of the functions being used together to achieve the desired result through the use of software, it would have been obvious to one of ordinary skill that the program be arranged in a modular fashion such that each calculation and function is performed by its own module as exemplified by Raun. Raun establishes that this is a known technique and would have been obvious to use by one of skill in the art as a known means for organizing the functions to be carried out). 
The primary reference Ferlitsch discloses a method of monitoring equipment to determine when to update or change the maintenance schedule. In doing so Ferlitsch establishes receiving a maintenance history and the operating parameters for the target asset and utilizes this data to determine anomalies in the operations of those assets. When an anomaly is detected the system will schedule or change the schedule for the 
	The sole difference between the combination and the claimed subject matter is that the combination does not explicitly show that each function or calculation is carried out by its own module.
	The Raun reference teaches the specific type of software programming. And establishes that this type of modular programming was known in the prior art at the time of invention.
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the software arrangements shown in Ferlitsch and Hasiewicz with the use of the modular program as shown in Raun.
	Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Therefore, from this teaching of Raun, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of monitoring equipment to predict maintenance changes provided by Ferlitsch and Hasiewicz, with arranging the software functions in a modular fashion as taught by Raun, for the purposes of organizing the data in a known manner. Since the combination establishes each of the functions being used together to achieve the desired result through the use of software, it would have been obvious to one of ordinary skill that the program be arranged in a modular fashion such that each 
The combination however fails to explicitly state whereby equipment maintenance can be extended when TA is lightly used or brought forward when anomalies indicate imminent failure of the TA.
Ganguli, which like Ferlitsch talks about performing maintenance on equipment, teaches it is known for the equipment maintenance to be extended when TA is lightly used or brought forward when anomalies indicate imminent failure of the TA (Page 2, paragraphs [0028]-[0029], Page 5, paragraphs [0048] and [0051] and Page 7, paragraphs [0064]-[0069]; teach that the processor takes in maintenance tasks and historical maintenance data and utilizes this data to create a machine learning model which is trained to identify the proper maintenance schedule. In doing so the system determines when a skip shift or maintenance schedule can be extended. Since Ferlitsch already discloses the collection of this maintenance and sensor data it would have been obvious to utilize machine learning techniques to optimize efficiency as shown in Ganguli. This would allow the system to avoid unnecessary maintenance as well as make predictions as to when maintenance should be performed to avoid faults).
Ferlitsch discloses a system/method for monitoring and updating a maintenance schedules. Specifically Ferlitsch receives a maintenance history and equipment parameters for equipment, it calculates the usage intensity based on the received information and creates a modified schedule based on that information. While Ferlitsch 
Ganguli teaches a similar system which talks about performing maintenance teaches it is known to perform skip shift operations by utilizing machine learning to identify places with the schedule can be extended to avoid unnecessary maintenance procedures. 
	It would have been obvious to one of ordinary skill in the art to include in the maintenance scheduling system of Ferlitsch the ability to optimize the schedule using machine learning as taught by Ganguli since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Ganguli, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of optimizing schedules provided by Ferlitsch, Hasiewicz and Raun, the ability to optimize the schedule using machine learning as taught by Ganguli, for the purposes of increasing the efficiency by eliminating unnecessary maintenance tasks. Since Ferlitsch already discloses the collection of this maintenance and sensor data it would have been obvious to utilize machine learning techniques to optimize efficiency as shown in Ganguli. This would allow the system to avoid unnecessary maintenance as well as make predictions as to when maintenance should be performed to avoid faults.

Lin, which like Ferlitsch talks about implementing software functions, teaches it is known to implement software functions using virtual machines (Page 4, paragraph [0058]; teaches that the use of virtual machines is known and that systems benefit from them because they allow the functions to be isolated, easily moved, copied and reassigned to optimize hardware resource utilization. From this it would have been obvious to utilize virtual machines for these known benefits).
The Ferlitsch reference discloses a method of monitoring equipment to determine when to update or change the maintenance schedule. In doing so Ferlitsch establishes receiving a maintenance history and the operating parameters for the target asset and utilizes this data to determine anomalies in the operations of those assets. When an anomaly is detected the system will schedule or change the schedule for the maintenance of that device. As such Ferlitsch discloses a processor device which would act as the server which contains software elements that include the functions of the historian processor to perform predictive analytics, a usage intensity analytics engine which includes a usage intensity factor analysis and a control processor which 
The sole difference between the combination and the claimed subject matter is that the combination does not explicitly show that the modules are carried out by VM or virtual machines. 
The Lin reference establishes that the use of virtual machines to carry out specific modules or functions was known in the prior art and more specifically that this technique allows the functions to be isolated, easily moved, copied and reassigned to optimize hardware resource utilization. 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the software arrangements shown in Ferlitsch, Hasiewicz, Raun and Ganguli with the use of virtual machines as taught by Lin.
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Therefore, from this teaching of Lin, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of monitoring equipment to predict maintenance changes provided by many individual, isolated virtual machine environments”, establishing that it is known to have a plurality of virtual machines all operating on the same system or server. Lin establishes that “Virtual machines can provide numerous advantages over the installation of OS’s and software directly on physical hardware. Isolation ensures that applications and services that run within a virtual machine cannot interfere with the host OS or other virtual machines. Virtual machines can also be easily moved, copied, and reassigned between host servers to optimize hardware resource utilization”. Since Raun already establishes that it is known to divide individual functions into separate and distinct modules, it would have been obvious as shown in Lin to separate those modules or programs into isolated virtual machines as shown in Lin, for the explicit advantages shown in Lin. Additionally the virtual machine itself is a type of software module or element, while a specific type of implementation it is still merely a known software implementation technique with known advantages. Further the Examiner notes that the specific titles or names given to the modules doesn’t change their function as shown the base reference Ferlitsch discloses the functions and their interoperations the use of isolation techniques has specific benefits as stated above and would have therefore been obvious as it doesn’t 
While the combination establishes the use of machine learning, performing calculations in separate individual computing modules, and implementing modules or functions in virtual machines, it is not explicit that it is known to implement machine learning techniques in virtual machines. 
Gilad, which like the combination talks about implementing software modules using virtual machines, teaches it is known to implement machine learning techniques using virtual machines (Page 4, paragraph [0022]; teaches that implementing machine learning functions using virtual machines is a known technique and provides the system with scalability and efficient functionality. Since the primary reference Ferlitsch already establishes the use of learning techniques to improve the system over time and the Lin reference establishes the use of virtual machines, it would have been obvious to use virtual machines to implement the learning functions to provide an efficient and scalable solution as shown explicitly in Gilad as these are known techniques with expected beneficial results). 
The Ferlitsch reference discloses a method of monitoring equipment to determine when to update or change the maintenance schedule. In doing so Ferlitsch establishes receiving a maintenance history and the operating parameters for the target asset and utilizes this data to determine anomalies in the operations of those assets. When an anomaly is detected the system will schedule or change the schedule for the maintenance of that device. As such Ferlitsch discloses a processor device which would act as the server which contains software elements that include the functions of the 
The combination however fails to explicitly establish that it is known to implement machine learning techniques in virtual machines.
Gilad, which like the combination talks about implementing software modules using virtual machines, teaches it is known to implement machine learning techniques using virtual machines. Gilad establishes that this form of implementing machine learning modules is known in the prior art at the time of the invention. 
It would have been obvious to one of ordinary skill in the art to include in the method of monitoring equipment to predict maintenance changes provided by Ferlitsch, 
Therefore, from this teaching of Gilad, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of monitoring equipment to predict maintenance changes provided by Ferlitsch, Hasiewicz, Raun, Ganguli and Lin, with the ability to implement the machine learning elements in a virtual machine as taught by Gilad, for the purposes of scalability and efficiency. Since the primary reference Ferlitsch already establishes the use of learning techniques to improve the system over time and the Lin reference establishes the use of virtual machines, it would have been obvious to use virtual machines to implement the learning functions to provide an efficient and scalable solution as shown explicitly in Gilad as these are known techniques with expected beneficial results.

Response to Arguments
Applicant's arguments filed November 22, 2021 have been fully considered but they are not persuasive. 
In response to the applicant’s arguments on pages 9-12, regarding the 103 rejections specifically that, “Independent claims have been amended to specify that VM1 of claimed invention includes a machine learning module of VM1 in addition to a smart signal predictive analytics (SSPA) module and VM2 includes a machine learning  2 is also used to calculate a usage intensity of the TA.”
“Respectfully, Ferlitsch does not disclose, teach, or suggest the updated operational diagnostic of the TA or usage intensity of the TA. The passages cited by the Office Action of Ferlitsch vaguely mention parameters and data or usage, but there is no distinct separation of the creation of updated operational diagnostic of the TA or usage intensity of the TA, and the subsequent combination of these two factors. In contrast, the updated operational diagnostic and usage intensity of the TA of the claimed invention are processed separately, using separate data, modules (SSPA or UIFA) as well as analytics of machine learning. There is no disclosure, teaching, or suggestion in Ferlitsch indicated such specific separation. The other cited references alone or combined also does not disclose, teach, or suggest the specific separation such as those claimed by the claimed invention. The other cited references alone or combined therefore do not make up this deficiency of Ferlitsch. The cited references therefore cannot arrive at the claimed invention without undue experimentation.”
“Furthermore, machine learning analytics produced by machine learning modules are used in producing both updated operational diagnostic and usage intensity of the TA in the claimed invention. There is no disclosure, teaching, or suggestion of using machine learning analytics produced by machine learning modules in Ferlitsch. The other cited references alone or combined also does not disclose, teach, or suggest using machine learning analytics produced by machine learning modules such as those 
“The cited references alone or combined, do not disclose, teach, or suggest separate updated operational diagnostic and usage intensity of the TA and process them separately such as those of the claimed invention. The cited references alone or combined, additionally do not disclose, teach, or suggest machine learning analytics produced by machine learning modules are used in producing both updated operational diagnostic and usage intensity of the TA such as that of the claimed invention. The cited references alone or combined, do not disclose, teach, or suggest each and every element of the claimed invention. The cited references alone or combined therefore do not render the claimed invention unpatentable. Withdrawal of the rejection is respectfully requested.”
The Examiner respectfully disagrees.
While the applicant has argued that the Ferlitsch reference does not disclose, teach, or suggest the updated operational diagnostic of the TA or usage intensity of the TA, the Examiner respectfully disagrees. Ferlitsch Page 2, paragraph [0030]; discloses that data is aggregated over time and programmatically analyzed to identify individual outlying devices. An outlying device is a device whose fault occurrence significantly exceeds a norm for that class of device. Thus showing that the current behavior is compared to the expected behavior of this type of device. As shown in paragraph [0031] the class or group norm and outlying factors can be determined heuristically from the aggregated data this acts as the model in which the assets are evaluated. This establishes that the system does produce a model operation profile of the expected 
	As for the usage intensity Ferlitsch Page 2, paragraph [0061] and Page 3, paragraphs [0062] and [0072]; discloses that the system calculates the usage information based on the collected maintenance history and equipment parameters. Page 6, paragraph [0107]; discloses that the system indicates the amount of usage. Page 6, paragraph [0108]; discloses that the system calculates the average usage, this is done to compare the devices. In this case there is a baseline from the average and compared to a threshold to determine or identify outlying devices. Further Page 4, paragraphs [0084]-[0088] and Page 5, paragraphs [0089]-[0091]; discloses that the wear information is used in conjunction with learned diagnostic information which is a form of machine learning from past occurrences is used to make the determinations. As such Ferlitsch does in fact show usage intensity. 
	As for the separation of the processes, the Examiner did not use Ferlitsch to establish the separation of the processes. The Raun reference teaches it is known for those calculation to be performed by individual computing modules that is that each function is performed by its own module. Raun specifically Page 5, paragraph [0063]; 
The applicant’s arguments are addressing the combination separately as stated above the Ferlitsch was not used to address the separation of the functions. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As stated above it is the combination of elements which reads over the claims as currently written.
	Further while the applicant has explicitly added the machine learning analytics these functions are included in the Ferlitsch reference as stated above and in the rejection. As such Ferlitsch does in fact establish the use of machine learning. As for establishing machine learning in virtual machines the Examiner has provided the Gilad reference to establish that this concept is known and what the advantages of this approach are. As such when combine the combination shows implementing the various functions in separate modules and for each of those modules to be implemented using 
All rejections made towards the dependent claims are maintained due to the lack of a reply by the applicant in regards to distinctly and specifically point out the supposed errors in the Examiner’s action in the prior Office Action (37 CFR 1.111).  The Examiner asserts that the applicant only argues that the dependent claims should be allowable because the independent claims are unobvious and patentable over Ferlitsch, Hasiewicz, Raun and Lin, where appropriate, in further view of Ganguli and Welch.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
X. Jin, Y. Sun, Z. Que, Y. Wang and T. W. S. Chow, "Anomaly Detection and Fault Prognosis for Bearings," in IEEE Transactions on Instrumentation and Measurement, vol. 65, no. 9, pp. 2046-2054, Sept. 2016, doi: 10.1109/TIM.2016.2570398.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R FISHER whose telephone number is (571)270-5097. The examiner can normally be reached Monday - Friday 9 am to 5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL R. FISHER
Primary Examiner
Art Unit 3689



/PAUL R FISHER/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        11/29/2021